Citation Nr: 1036654	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, Type 2 (DM).  

2.  Entitlement to a rating in excess of 20 percent for DM.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969, 
including service in the Republic of Vietnam from July 1968 to 
June 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claims.  In August 2009, the 
Veteran testified at a hearing before the undersigned Veterans 
Law Judge.   

The Veteran has been diagnosed with angiopathy and coronary 
artery disease (CAD) during VA treatment, and his treating 
physicians have indicated that these conditions may be 
attributable to his service-connected DM.  See 38 C.F.R. § 3.310.  
These matters are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  Service connection is in effect for DM.  

2.  The preponderance of the medical evidence shows that the 
Veteran's hypertension was not present in service and is not 
otherwise causally related to service or to his service-connected 
DM.

3.  The Veteran's DM is controlled by diet and oral hypoglycemic 
agents, and does not require the use of insulin.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, 
including as secondary to service-connected DM, have not been 
met.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3,309, 3.310 (2009).

2.  The criteria for a disability rating in excess of 20 percent 
for DM have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  In regard to his DM claim, a letter dated in 
September 2006 informed him of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In regard to his 
hypertension claim, a letter dated in June 2006 informed him of 
all three elements required by 38 C.F.R. § 3.159(b) as stated 
above.  Although the June 2006 letter did not specifically 
address the matter of direct service connection, and instead only 
addressed the matter of secondary service connection, this is not 
prejudicial to the Veteran.  In this regard, the Board notes that 
the Veteran has never asserted that his hypertension is directly 
related to service; rather, the Veteran's only contention with 
regard to his hypertension is that this condition was caused 
and/or aggravated by his service-connected DM.  As such, the 
failure to include notice with regard to direct service 
connection was harmless error.  Additionally, in light of the 
denial of the Veteran's claims, no disability rating or effective 
date can be assigned, so there can be no possibility of prejudice 
to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records; provided him with a 
VA examination and a hearing; and obtained a VHA specialist 
opinion regarding the etiology of his hypertension.  The Board 
notes that, at his November 2006 VA examination, the Veteran 
reported that he was currently in receipt of Social Security 
Administration (SSA) benefits for his breathing disability (i.e., 
chronic obstructive pulmonary disorder (COPD)).  The Board also 
acknowledges that, to date, attempts to obtain the Veteran's SSA 
records have not been made.  However, as the Veteran's claims for 
service connection for hypertension and entitlement to an 
increased rating for DM are unrelated to the disability for which 
he is currently receiving SSA benefits, such records are not 
relevant to the Veteran's claim.  Thus, the Board will proceed 
with adjudication of his claims for service connection for 
hypertension and entitlement to an increased rating for DM 
irrespective of this evidence.  See Golz v. Shinseki, No. 2009-
7039 (Fed. Cir. Jan. 4, 2010); see also Hyatt v. Nicholson, 21 
Vet. App. 390, 394 (2007) (holding that the Secretary's duty to 
obtain records under in all cases is limited to obtaining 
relevant records).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claims.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran essentially contends that his hypertension was caused 
and/or aggravated by his service-connected DM.  In support of this 
contention, the Veteran asserts that, insofar as he developed 
hypertension subsequent to developing DM, these two conditions are 
etiologically related.  In this regard, the Board notes that service 
connection is currently in effect for DM with peripheral neuropathy 
of both lower extremities and atrial fibrillation.    

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Further, effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to codify the Court's holding in 
Allen, which relates to secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by service-
connected disability.  See 38 C.F.R. § 3.310(b).  The amendment 
essentially requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

Certain chronic disabilities, including hypertension, may be 
presumed to have been incurred in service if they become manifest 
to a degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  However, as discussed in more detail below, in 
this case, because there is no competent evidence showing that 
the Veteran was diagnosed with hypertension that was manifest to 
a degree of 10 percent or more during the first year following 
separation from service, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Moreover, the Board notes that, in adjudicating a claim, it is 
charged with the duty to assess the credibility and weight given 
to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has declared that, in 
adjudicating a claim, the Board has the responsibility to do so.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Because it is undisputed that service connection is in effect for 
DM, and that the Veteran currently has hypertension, the Board 
will focus on the evidence that pertains to whether his 
hypertension is related to service or to his service-connected 
DM.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran's service treatment records are devoid of evidence of 
treatment for, or a diagnosis of, hypertension.  Post-service, 
the Veteran's VA treatment records indicate that he was diagnosed 
as having DM in June 2003.  See VA treatment records dated from 
June 2001 to August 2009.  These records also indicate that the 
Veteran has been taking medication to control his blood pressure 
(i.e., Lisinopril, Irbesartan, Losartan, and Diltiazem) since 
February 2003.  See id.  Moreover, in March 2008, May 2008, 
October 2008, and March 2009, VA doctors reported that the 
Veteran has hypertension.  

In February 2004, a VA doctor reported that the Veteran was service-
connected for DM, had recently developed atrial fibrillation, and had 
a known history of congestive heart failure.  Additionally, the 
doctor reported that "it is well recognized that [DM] will 
accelerate the development of cardiovascular disease," and that this 
will result in cardiac arrhythmias.  The doctor then went on to 
provide the opinion that the Veteran's current cardiovascular 
problems were more likely than not related to his known diagnosis of 
DM.  

Additionally, in November 2006, the Veteran was afforded a VA DM 
examination.  Diagnostic testing at that time revealed normal 
creatinine and microalbumin levels.  Based on his review of the 
record and examination of the Veteran, the examiner diagnosed the 
Veteran with DM, noting that this condition was well-controlled with 
oral medication, and reported that the Veteran also had hypertension.   

Thereafter, in December 2006, an addendum opinion regarding the 
etiology of the Veteran's hypertension was obtained from the November 
2006 VA examiner.  The examiner reported that, based on the evidence 
obtained at the time of the November 2006 VA DM examination, the 
Veteran had normal blood urea nitrogen and creatinine levels, and no 
microalbuminemia.  The examiner then provided the opinion that, 
because the Veteran's test results showed that he had a normal renal 
function, his hypertension was probably not caused by or secondary to 
his diabetes, but rather, was probably an independent medical illness 
that stood alone and just happened to be concurrent with his DM.  In 
this regard, the examiner also stated that the Veteran's hypertension 
was most likely "essential," as hypertension was essential in 
approximately 95 percent of cases.  

Subsequently, in an August 2009 letter, the Veteran's VA doctor 
reported that the Veteran's hypertension was more likely than not 
related to his DM, as all individuals with DM are predisposed to 
develop hypertension.  

Finally, in compliance with the Board's January 2010 request, in June 
2010, a VHA specialist opinion was obtained regarding whether the 
Veteran's hypertension had been caused or aggravated by his service-
connected DM.  At the outset of the opinion, the specialist noted 
that he had reviewed the Veteran's claims file, as well as a medical 
article titled "Veterans and Agent Orange: Update 2008."  Based on 
his review of the record, the specialist noted that 1) the Veteran 
did not have hypertension during service, 2) the Veteran now had a 
confirmed diagnosis of DM, and 3) there was no evidence of elevated 
microalbuminuria in the available record.  The specialist then went 
on to report that the evidence or record did not show that the 
Veteran had been diagnosed with hypertension during service, or that 
his hypertension was related to any in-service disease, event, or 
injury.  In this regard, the specialist reported that a review of the 
2008 Agent Orange Update did not support the contention that there 
was a direct relationship between presumed dioxin exposure and the 
development of hypertension.  

Turning to the Veteran's contentions regarding a relationship between 
his service-connected DM and his hypertension, the specialist 
acknowledged the August 2009 VA medical opinion that the Veteran's 
hypertension was directly related to his DM.  However, the specialist 
then went on to report that the purported pathway for a correlation 
between DM and hypertension is through diabetic nephropathy.  In this 
regard, the physician stated that, in the absence of abnormal 
microalbuminuria, it was less likely that the Veteran had established 
diabetic nephropathy.  Accordingly, insofar as there was no evidence 
of record that the Veteran had elevated microalbuminuria, making it 
less likely that the Veteran had established diabetic nephropathy, it 
was less likely that the Veteran's DM had caused or aggravated his 
hypertension.  

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not 
free to ignore the opinion of a treating physician, it is free to 
discount the credibility of that physician's statement.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  

Based on the foregoing, the Board finds that the preponderance of 
the evidence shows that the Veteran's hypertension is not related 
to service or his service-connected DM.  In regard to service 
connection on a direct basis, the evidence does not show that the 
Veteran's hypertension was incurred during service.  In this 
regard, the Board notes that the Veteran's service treatment 
records are devoid of evidence of treatment for, or a diagnosis 
of, hypertension, and the Veteran does not contend otherwise.  
Further, the evidence of record reveals that the Veteran was not 
treated for hypertension until February 2003, more than thirty 
years after separation from service, and no competent medical 
opinion has linked this condition to his military service.  
Rather, after reviewing the Veteran's claims file, the June 2010 
VHA specialist provided the opinion that the evidence or record 
did not show that the Veteran had been diagnosed with 
hypertension during service, or that his hypertension was related 
to an in-service disease, event, or injury, including exposure to 
herbicide agents.  Moreover, the Veteran has never stated that he 
had hypertension during service or that he has experienced a 
continuity of symptomatology since service, and the lengthy 
period of more than 30 years without treatment is evidence that 
there has not been a continuity of symptomatology, which weighs 
heavily against the Veteran's claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

In regard to service connection on a secondary basis, the Board finds 
that the preponderance of the evidence shows that the Veteran's 
hypertension is not caused or aggravated by his service-connected DM.  
In reaching this conclusion, the Board acknowledges the August 2009 
statement of the Veteran's VA doctor that his hypertension was more 
likely than not related to his DM, as all individuals with DM are 
predisposed to develop hypertension.  The Board also acknowledges the 
February 2004 opinion of the Veteran's VA doctor that "it is well 
recognized that [DM] will accelerate the development of 
cardiovascular disease," and as such, the Veteran's current 
cardiovascular problems were more likely than not related to his 
known diagnosis of DM.  

However, the Board finds the cogent and well-reasoned medical 
opinions of the June 2010 VA specialist and the November 2006 VA 
examiner, both of which were based on a thorough review of the 
Veteran's claims file, to be more probative as to the etiology of the 
Veteran's hypertension.  In making this determination, the Board 
points out that, whereas the February 2004 and August 2009 conclusory 
opinions of the Veteran's VA doctors were based on general medical 
principles (i.e., that all individuals with DM are predisposed to 
develop hypertension and that DM accelerates the development of 
cardiovascular disease) rather than the specific facts of the 
Veteran's case, the opinions of the November 2006 VA examiner and the 
June 2010 VA specialist were based on a review of the Veteran's 
claims file and were specific to the Veteran's medical history and 
current diagnostic testing.  

Moreover, in determining that the Veteran's hypertension was less 
likely than not caused or aggravated by his DM, the August 2009 VA 
specialist reasoned that 1) the purported pathway for a correlation 
between DM and hypertension is through diabetic nephropathy, 2) there 
was no evidence of record that the Veteran had elevated 
microalbuminuria, 3) in the absence of abnormal microalbuminuria, it 
was less likely that the Veteran had established diabetic 
nephropathy, and therefore, 4) without diabetic nephropathy, it was 
less likely that the Veteran's hypertension was caused or aggravated 
by his service-connected DM.  The Board finds this logical rationale 
to be persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
301 (2008) (stating that a medical examination report must contain 
not only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two); see also Stefl v. Nicholson, 
21 Vet.App. 120, 124 (2007) (stating that a medical opinion must 
support its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  Similarly, 
the Board is persuaded by the rationale of the November 2006 VA 
examiner, who stated that insofar as the Veteran had normal blood 
urea nitrogen and creatinine, no microalbuminemia, and a normal renal 
function, his hypertension was probably not caused by or secondary to 
his DM, but rather, was probably an independent medical illness that 
stood alone and just happened to be concurrent with his DM.  See id.  

Because the Board finds the assessments of the November 2006 VA 
examiner and the June 2010 VA specialist to be more probative 
than the February 2004 and August 2009 opinions of the Veteran's 
VA doctors, the Board finds that the preponderance of the 
competent medical evidence shows that the Veteran's hypertension 
is not caused or aggravated by his service-connected DM.  In 
making this determination, the Board does not question the 
sincerity of the Veteran's conviction that his hypertension is 
related to his service-connected DM.  As a lay person, however, 
he is not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004).  Therefore, because 
the Veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, and because the 
preponderance of the competent medical evidence of record shows 
that the Veteran's hypertension is not caused by, or related to, 
his military service or his service-connected DM, the Board finds 
that the preponderance of the evidence is against the claim, and 
thus service connection for hypertension must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  See 38 
U.S.C.A. 5107(b).  However, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

III.  Higher Rating for DM

The Veteran was initially granted service connection for DM in a 
November 2003 rating decision and was assigned a disability 
rating of 20 percent, effective June 18, 2003, pursuant to 38 
C.F.R. § 4.119, DC 7913.  In May 2006, the Veteran submitted a 
claim for an increased rating for his DM, reporting that his 
disability was worse than it was currently rated.  Specifically, 
the Veteran has reported that his oral glycemic medications have 
been doubled and his diet and activities have been restricted.  
See June 2007 notice of disagreement, March 2008 substantive 
appeal, and August 2009 Board hearing transcript. 

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  However, as discussed 
below, the record reflects that the Veteran's disability has 
remained constant with respect to the applicable schedular 
criteria. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id. 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
United States Court of Veterans Appeals (Court) held, in Esteban 
v. Brown, 6 Vet. App. 259 (1994), that for purposes of 
determining whether the appellant is entitled to separate ratings 
for different problems or residuals of an injury, such that 
separate evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative of, 
or overlapping with, the symptomatology of the other conditions.  

As noted above, the Veteran's DM is rated under DC 7913, which 
provides a 20 percent rating for diabetes requiring insulin and a 
restricted diet; or oral hypoglycemic agent and a restricted 
diet.  A 40 percent rating is warranted for diabetes requiring 
insulin, a restricted diet, and regulation of activities.  A 60 
percent rating requires the use of insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total rating of 100 percent is warranted when the 
disability requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  Note 1 to DC 7913 provides that compensable 
complications from DM are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation; however, noncompensable complications are considered 
part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, 
DC 7913. 

At the outset, the Board notes that a threshold requirement for a 
rating in excess of 20 percent is the required use of insulin.  
See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (stating that 
in light of the conjunctive "and" in the criteria for a higher 
disability rating under DC 7913, all criteria must be met to 
establish entitlement to the higher rating).

Based on a thorough review of the record, including the Veteran's 
VA treatment records, the November 2006 VA DM examination report, 
a letter from the Veteran's VA physician dated August 2009, an 
August 2009 Board hearing transcript, and the Veteran's 
statements in support of his claim, the Board finds that a rating 
in excess of 20 percent under DC 7913 is not warranted for the 
Veteran's DM at any time during this appeal.  In reaching this 
determination, the Board finds it significant that there is 
simply no evidence of record showing that the Veteran is required 
to use insulin for his DM.  

Specifically, the Board notes that, at his November 2006 VA DM 
examination, the examiner reported that the Veteran's DM was well 
controlled with oral medication.  The November 2006 VA examiner 
also reported that the Veteran had no restriction on his 
activities, although he noted that the Veteran reported being on 
a restricted diet.  Additionally, in May 2008, a VA doctor 
reported that the Veteran was on a diabetic diet and noted that 
his physical activity was limited insofar as he could not bend 
over and could not carry more than 25 pounds for more than 20 
feet.  Further, during VA treatment for his DM in April 2009, the 
Veteran was referred to a dietician in order to be placed on a 
weight reduction, American Diabetes Association (ADA) diet.  In 
this regard, the doctor noted that the Veteran had been advised 
that he must lose weight and stay on the appropriate ADA diet in 
order to keep his diabetes from progressing.  Thereafter, during 
VA treatment in August 2009, a doctor noted that the Veteran's DM 
was being treated with Metformin.  Finally, in an August 2009 
letter, the Veteran's VA physician reported that the Veteran's DM 
was currently being treated with medication and diet 
modification.  Specifically, in regard to his diet, the physician 
reported that the Veteran had been required to adjust his 
carbohydrate intake on a daily and meal-by-meal basis, and had 
been required to restrict his fat intake insofar as DM was a risk 
factor for CAD.  

Moreover, the Board finds it significant that the Veteran himself 
has reported that he is not required to use insulin for his DM, 
but is instead able to control his DM with oral medication, diet, 
and exercise.  Specifically, in his June 2007 notice of 
disagreement, the Veteran reported that insulin use was not 
warranted at that time, noting that this condition was instead 
being treated with an increase in oral medication and restriction 
of his diet and activities.  Similarly, in his March 2009 
substantive appeal, the Veteran reported that his DM was being 
treated with a restricted diet, restricted activities, and oral 
glycemic.  Finally, at his August 2009 Board hearing, the Veteran 
reported that he was not taking insulin for his DM, but was 
instead controlling this condition with a restricted diet and 
oral medication (i.e., Metformin twice daily).  At his hearing, 
the Veteran also indicated that his activities were limited by 
his heart disease and his DM insofar as he was not able to do 
certain activities.  

On this record, there is simply no indication that the Veteran 
has been required to use insulin at any point since the onset of 
DM in June 2003.  Because the Veteran has never been required to 
use insulin for his DM, but rather, is able to control this 
condition with oral medication, diet, and exercise, the Board 
finds that a rating in excess of 20 percent is not warranted and 
his claim for an increased rating must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine is 
not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).  

Moreover, the Board also finds that the Veteran is not entitled 
to any additional separate, compensable ratings for complications 
of his DM under DC 7913.  As noted above, noncompensable 
complications are considered part of the diabetic process under 
DC 7913 and are not evaluated separately.  See 38 C.F.R. § 4.119, 
DC 7913.  In this regard, the Board notes that the evidence of 
record indicates that the Veteran's DM complications include 
peripheral neuropathy of the left and right lower extremities, 
atrial fibrillation, and possibly angiopathy and/or CAD.  See 
treatment records dated from June 2001 to August 2009, November 
2006 VA examination report, and letters from the Veteran's VA 
physicians dated in February 2004, September 2005, and August 
2009.  Significantly, however, the Board points out that the 
Veteran is already in receipt of a separate 10 percent disability 
rating for peripheral neuropathy of the left lower extremity, a 
separate 10 percent disability rating for peripheral neuropathy 
of the right lower extremity, and a separate 10 percent rating 
for atrial fibrillation.  Moreover, the Board notes that the 
Veteran did not appeal the February 2007 denial of entitlement to 
increased ratings for his service-connected peripheral neuropathy 
of the lower extremities and/or atrial fibrillation.  As such, 
these matters are not currently before the Board.  See 38 C.F.R. 
§ 20.200.  Further, insofar as the issues of entitlement to 
service connection for angiopathy and CAD, including as secondary 
to the Veteran's service-connected DM, have been referred back to 
the RO for adjudication, these matters are not currently before 
the Board.   

IV.  Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b) 
(2009).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's DM are not shown to 
cause any impairment that is not already contemplated by the 
rating criteria discussed above, and the Board finds that the 
rating criteria reasonably describe his disability.  For these 
reasons, referral for consideration of an extraschedular rating 
is not warranted for this claim.  


ORDER

Service connection for hypertension is denied.  

Entitlement to a rating in excess of 20 percent for DM is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


